DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed November 22, 2021 (hereafter the “11/22 Reply”) has been entered, and Claims 4 and 20 have been canceled.  
Claims 1-3, 5-6, 8-11, 15, 18-19, 22-23, and 26-27 remain pending, with Claims 1-2 and 26-27 withdrawn from consideration as directed to non-elected inventions.  

Drawings
In light of the substitute sheet containing Figure 1, the previous objection to the drawings has been withdrawn.

Specification
In light of amendments to the tables on pages 15-17 of the disclosure, the previous objection to the disclosure have been withdrawn.  

The disclosure is objected to because of the following informalities:  there are instances of the term “adaptor” in the specification (see pgs 2-5 and 9-10) which create ambiguity regarding whether different subject matter is intended in comparison to the more numerous instances of “adapter” in the specification and the pending claims.  
Appropriate explanation and/or correction is required.

Claim Objections – Withdrawn and New
In light of amendment to the claims, the previous objections thereto because of informalities have been withdrawn. 

The following objection has not been previously presented.
Claims 11, 15 and 19 are objected to because of the following informalities: 
each of Claims 11, 15 and 19 recites “the nucleic acid” which appears to refer to “nucleic acids in the nucleic acid sample” (emphasis added) in line 8 of Claim 3, and so each of Claims 11, 15 and 19 should be revised to recite --the nucleic acids--.
Appropriate corrections are required.

Claim Interpretation
In light of amendments to independent Claim 3 and the cancellation of dependent Claim 20, the previous interpretation of Claim 3 as broader than canceled Claim 20 is no longer applicable.  

Amended Claim 3, lines 3-5, recites 
“annealing target-specific linear pre-amplification primers to nucleic acids in the nucleic acid sample and producing single-stranded nucleic acids by a plurality of cycles of linear amplification” (emphasis added),

where the term “pre-amplification” is interpreted as not referring to the “linear amplification” in those lines.
Instead, the term “pre-amplification” is interpreted as referring to the “polymerase chain reaction (PCR) amplification” recited in lines 21-22 of Claim 3.  

In dependent Claim 5, the recitation of “target specific primers” in line 2 is given the broadest reasonable interpretation as referring to primers that each comprise a sequence that hybridizes to “a target” sequence within “the hybrid sequence” amplified with that primer according to lines 21-22 of independent Claim 3.  This interpretation is consistent with the instant application as filed, which does not include an express definition of “target specific primer” but does include a non-limiting illustration in Fig. 2B (see “PCR 1”) as well as ¶0031.  This interpretation is also consistent with the description at ¶0065, which states “[t]arget-specific and/or universal primers are used to amplify and enrich a nucleic acid sequence of interest.”
Related to the above, the recitation of “further comprising amplifying [ ] with nested target specific primers and the reverse universal primer prior to amplification with the second set of PCR primers” in dependent Claim 10 is interpreted as requiring an additional “nested” amplification step (with “target specific primers” that each comprise a sequence that hybridizes to “a target” sequence within “the hybrid sequence” amplified with that primer according to Claim 3) after the “amplifying” of lines 21-22 of Claim 3 and before the “amplifying” in lines 4-7 of Claim 5.  
Additionally, it is noted that the instant application as filed does not include an express definition of “nested target specific primer” but does include a non-limiting illustration in Fig. 2B  (see “PCR 2”) and a consistent statement in ¶0065:  “[a] nested PCR strategy may be used to enrich for on-target reads and reduce off-targeted non-specific amplification and adapter dimers.”

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of claim amendments and cancellations, the previous rejections of Claims 3-6, 8-11, 15, 18-20 and 22-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.
But see the new rejection below.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-6, 8-11, 15, 18-19 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent Claim 3 recites the following (see lines 6-8):
“ligating an adapter oligonucleotide to the 3' -end of the single-stranded nucleic acids in the nucleic acid sample to produce hybrid nucleic acids comprising a sequence of interest on the nucleic acid and the adapter oligonucleotide” (emphasis added),

where it is ambiguous as to whether (A) the step of “ligating an adapter oligonucleotide” actually produces “hybrid nucleic acids comprising a sequence of interest on the nucleic acid” (such as the sequences of the ligation junction being “a sequence of interest”) or (B) the recitation of “a sequence of interest on the nucleic acid” is in reference to the “the single stranded nucleic acids in the nucleic acid sample” (and so “a sequence of interest” was already present in those “single-stranded nucleic acids).  
Claim 3, as well as dependent Claims 5-6, 8-11, 15, 18-19 and 22-23, are thus confusing because the metes and bounds of the claim are ambiguous, which renders the claims indefinite.  
In the interest of advancing prosecution, and without obviating the need to address the instant rejection, Claim 3 is interpreted as consistent with possibility (B) above for purposes of examination.  This interpretation is also consistent with the objection to Claim 3 above.  
Revising lines 3-9 of Claim 3 as follows is consistent with possibility (B) above and suggested to obviate this rejection and the related objection to Claim 3:
--annealing target-specific linear pre-amplification primers to nucleic acids, comprising a nucleic acid sequence of interest, in the nucleic acid sample and producing single-stranded nucleic acids by a plurality of cycles of linear amplification;
ligating an adapter oligonucleotide to the 3' -end of the single-stranded nucleic acids in the nucleic acid sample to produce hybrid nucleic acids comprising [[the nucleic acid sequence of interest 

The included change to recite the term “nucleic acid sequence of interest” provides consistency with the use of that term in lines 13-14, and twice in lines 18-20, of Claim 3.  

Claim Rejections - 35 USC § 103 – Withdrawn and New
In light of claim amendments and cancellations, the previous rejection of Claims 3-5, 10, 11, 15, 19-20 and 22 under 35 U.S.C. 103 as being unpatentable over Godwin (US 2017/0037459 A1 as previously cited based on US Provisional Application No. 62/201,727) in view of McCloskey et al. (US 2007/0020640 A1 as previously cited), Bevilacqua et al. (US 2014/0193860 A1, published 10 July 2014) and Liu et al. (“Rolling Circle DNA Synthesis: Small Circular Oligonucleotides as Efficient Templates for DNA Polymerases” J Am Chem Soc. 1996 February 21; 118(7): 1587–1594. doi:10.1021/ja952786k) has been withdrawn.
In light of claim amendments, the previous rejection of Claim 8 under 35 U.S.C. 103 as being unpatentable over Godwin in view of McCloskey et al., Bevilacqua et al., Liu et al. and Samuels et al. (US 2012/0220494 A1; published 30 August 2012) has been withdrawn.
In light of claim amendments, the previous rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Godwin in view of McCloskey et al., Bevilacqua et al., Liu et al., Church et al., Stephens et al., and Ishii et al. has been withdrawn.
In light of claim amendments, the previous rejection of Claim 9 under 35 U.S.C. 103 as being unpatentable over Godwin in view of McCloskey et al., Bevilacqua et al., Liu et al., Samuels et al., Church et al., Stephens et al., and Ishii et al. has been withdrawn.
In light of claim amendments, the previous rejection of Claims 18 and 23 under 35 U.S.C. 103 as being unpatentable over Godwin in view of McCloskey et al., Bevilacqua et al., Liu et al., and Makarov et al. has been withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 5, 10-11, 15, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Godwin (US 2017/0037459 A1, based on US Provisional Application No. 62/201,727) in view of Bowdish et al. (US 2004/0101886 A1, published 5/27/2004), Bevilacqua et al., McCloskey et al., and Liu et al. (where Godwin, Bevilacqua et al., McCloskey et al., and Liu et al. are all as previously cited).  
As an initial matter, it is noted that Godwin expressly references Bevilacqua et al. and that Godwin and McCloskey et al. are directed to the preparation of nucleic acid templates, including the use of hairpin oligonucleotides, for amplification and sequencing as a common field of endeavor.  It is also noted that all five documents are directed to the preparation of nucleic acid templates for amplification and sequencing as a common field of endeavor.  
Godwin teaches a method comprising primer extension (see pg 2, ¶¶0020-0021; and Fig.) as follows:  
“The method includes a reaction set up step (step 1, primer hybridization) followed by a polymerase addition step (step 2, primer extension). Optionally, the primer hybridization and extension steps are performed simultaneously, i.e., as a single step under the same reaction conditions. In other embodiments, the steps are performed separately as a two-step process with distinct reaction conditions. 
The primer hybridization step is mediated by the target-specific region of the primer. In some embodiments, the target-specific region is capable of hybridizing to region of a gene located in an exon, intron, or an untranslated portion of a gene or in an untranscribed portion of the gene, e.g., a promoter or an enhancer. In some embodiments, the gene is a protein-coding gene but in other embodiments, the gene is not a protein-coding gene, such as an RNA-coding gene or a pseudogene. In yet other embodiments, the target-specific region is located in an intergenic region. For RNA targets, the primer may comprise an oligo-dT sequence” (emphasis added), 

which is “annealing target-specific linear pre-amplification primers to nucleic acids in the nucleic acid sample and producing single-stranded nucleic acids” in lines 3-4 of Claim 3.  Godwin also teaches that “[a] sample used in the method of the invention comprises any individual (e.g., human, patient) or environmental sample containing nucleic acids” and that “the sample may be a tumor biopsy or a blood or plasma sample” (emphasis added; see pg 5, ¶0051), where nucleic acids in a “plasma sample” is necessarily “fractionated” from a blood sample as encompassed by Claim 11.  
Godwin also teaches that primers optionally include “one or more barcode sequences, such as a unique molecular identification sequence (UID) or a multiplex sample identification sequence (MID)” (see pg 2, ¶0023).  Godwin further teaches extending primers with a “non-thermostable DNA polymerase” followed by “heat-killing the polymerase at 95° C. for 3 minutes” (see pg 6, ¶0054 and Fig. 1, step 2), which would be understood by an artisan having ordinary skill in the art as producing single-stranded DNAs (ssDNAs) with target-specific sequences (which sequences are “a sequence of interest” in Claim 3).  That ssDNA production is “producing single-stranded nucleic acids” in line 4 of Claim 3.  
Godwin does not teach the above described linear extension of primers as including “a plurality of cycles” according to lines 4-5 of Claim 3.  
Analogous to Godwin, Bowdish et al. teach linear extension of a “primer 20” using a “template 110” and a “desired target sequence 12” as depicted in their Figure 2B (see also pg 4, ¶¶0033 and 0035) to synthesize a complementary strand.  Bowdish et al. further teach that “the newly synthesized complementary strand is separated from the original template by any suitable denaturing method including physical, chemical or enzymatic means. Strand separation may also be induced by an enzyme from the class of enzymes known as helicases or the enzyme RecA” (see pg 4, ¶0034) and that  
“multiple rounds of polymerization using the original template and a primer are performed to produce multiple copies of the newly synthesized complementary strand for use in subsequent steps. It is contemplated that 2 to 10 rounds or more (preferably, 15-25 rounds) of linear amplification can be performed when a DNA template is used. Making multiple copies of the newly synthesized complementary strand at this point in the process (instead of waiting until the entire engineered template is produced before amplifying) helps ensure that accurate copies of the target sequence are incorporated into the engineered templates ultimately produced. It is believed that multiple rounds of polymerization based on the original template provides a greater likelihood that a better representation of all members of the library will be achieved, therefore providing greater diversity compared to a single round of polymerization” (emphasis added; see pg 4, ¶0036).

So first, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Godwin by performing multiple rounds (i.e. cycles) of their linear extension of primers (i.e. linear amplification) as taught by Bowdish et al. with the reasonable expectation of successfully producing more copies of the primer extended (complementary) strand for use as taught by Godwin where the copies are reasonably expected to be accurate copies of the target sequence as taught by Bowdish et al., without surprising or unexpected results.  
Regarding the remainder of Claim 3, Godwin does teach use of the ssDNAs in a single strand ligation method to add a universal priming site thereto via an adaptor 
“having a double-stranded region and a single stranded overhang complementary to the universal ligation site in the primer may be annealed and ligated as shown on FIG. 1, Step 4.  Annealing of the single stranded 3'-overhang of the adaptor to the universal ligation site at the 5'-end of the primer creates a double stranded region with a nick in the strand containing the primer extension product. The two strands can be ligated at the nick by a DNA ligase [ ] that can catalyze a reaction between the 5’-phosphate of the primer extension product and the 3’-OH of the adaptor” (see e.g. ¶0035; note that “Step 4” is in Figure 2, middle), 

which corresponds to “ligating an adapter oligonucleotide to the 3’-end of the single-stranded nucleic acids” in lines 6-7 of Claim 3 and to “a hydroxyl group at the 3’-end” of the adapter in line 11 of Claim 3.  
Regarding the ligation method, Godwin teaches “[s]ingle-stranded ligation is performed essentially as described in the publication US20140193860” (see pg 6, ¶0059), which is by Bevilacqua et al. (US 2014/0193860 A1; published 10 July 2014), who teach temperatures including 16, 25, and 37oC in their Figure 11, as encompassed by Claim 15.  Godwin also teaches “[t]he ligation step of the method utilizes a ligase or another enzyme with a similar activity [ ].  The ligase can be a DNA or RNA ligase” (see pg 4, ¶0037), as encompassed by Claim 19.  
Godwin further teaches using 
“a population of adaptors where the single-stranded 3'-end overhang instead of having a universal ligation site, has a random sequence, e.g., a random hexamer sequence. In some embodiments of that method, the adaptor also has a hairpin structure” (emphasis added; see ¶0036 and Figure 2, middle portion, left side), 

wherein their “hairpin structure” corresponds to the “stem-loop intramolecular nucleotide base pairing forming a loop” in line 10 of Claim 3 and their “random sequence” corresponds to “a first random region” in lines 13-14 and 18-20 of Claim 3.  Moreover, the ligation shown in Godwin’s Figure 2 is of a 5’ end of the adapter (having “a hairpin structure”) and so it necessarily includes a phosphate for ligation to occur, corresponding to line 12 of Claim 3.  
Regarding “a second random region in the loop comprising a molecular barcode” in line 15 of Claim 3, Godwin teaches 
 “[t]he adaptor sequence supplies one or more universal priming sites (for amplification or sequencing) and optionally, one or more barcodes” (see ¶¶0033 and 0038).  

And regarding the “amplifying” step in lines 21-22 of Claim 3, Godwin teaches PCR with “Universal Primer B” and “Universal Primer A” (see e.g. Figure 2, bottom; and pg 4, ¶0041).  Godwin further teaches that “[t]he primers for amplification may include any sequences that are present within the nucleic acid being amplified and can support synthesis of one or both strands” (emphasis added; see ¶0041), which corresponds to “target specific primers and a reverse universal primer” in Claim 5.  
Additionally, Godwin teaches attaching a primer with a “multiplex sample ID (MID)” to nucleic acids, and that “[a]ll molecules derived from the same sample share the same MIDs” (see e.g. ¶¶0006-0007, 0013, 0023, and 0045 as well as Fig. 2, middle, right), which corresponds to the “sample barcoding primer” in Claim 5 and “a sample index sequence” in Claim 8.  See explanation further below regarding Claim 5.  
Furthermore, Godwin teaches that “[t]he exact mode of ligating the adaptor is immaterial as long as the adaptor becomes associated with the primer extension product and enables subsequent steps described below” (see ¶0033).  
So while Godwin does teach a adaptor with a 3’-overhang for ligation to the 3’-OH at that end, Godwin does not teach the hairpin structure adaptor as having a 3’-overhang for ligation in the same way as instant Claim 3, although both ways are different modes of ligating their adaptors.  
Godwin also does not teach an adaptor with a 3’-overhang (and a sequence complementary to a universal sequence) as having a random sequence, as in in the hairpin structure adapter, for annealing to a nucleic acid, although the use of a universal sequence versus a random sequence for annealing are different modes of ligating the adaptors.  
Godwin does not teach ligating adaptors to double stranded DNAs (dsDNAs).  Similarly, Bowdish et al. do not teach the above elements lacking in Godwin. 
McCloskey et al. teach a method comprising 
 “(a) ligating a hairpin linker to a double-stranded target DNA molecule to produce a ligated target DNA molecule, wherein the hairpin linker comprises a first sequence providing experimental identification information, a second sequence providing a random barcode comprising nucleotides selected from the group consisting of adenosines, guanidines, and thymidines, and a third sequence complementary to the first sequence” (see e.g. ¶¶0010 and 0036; and their claim 8), 

which corresponds to “ligating” in instant Claim 3.  As shown in Fig. 3 (top) of McCloskey et al., restriction enzyme digested “Genomic DNA” (with a 3’ overhang from the DraIII recognition site: 
    PNG
    media_image1.png
    41
    177
    media_image1.png
    Greyscale
) is ligated to a “Hairpin Linker” with a complementary 3’ overhang.  This method is directly analogous to Godwin’s single strand ligation method described above except that McCloskey et al.’s method is to dsDNA using the 3’-overhang that is complementary to that dsDNA.   
More specifically regarding their hairpin linker, McCloskey et al. teach it as comprising 
“a first sequence complementary to the target nucleic acid molecule, a second sequence providing a random barcode, and a third sequence that is not complementary to any sequence in the sample, and wherein the 5′ end of the bar-coded oligonucleotide comprises a tethering sequence that is complementary to a sequence 5′ to the first sequence” (see e.g. ¶¶0011, 0013 and 0015; as well as Figs. 1 and 3), 

where 
i) the “first sequence complementary to the target nucleic acid molecule” corresponds to the 3’ end with a hydroxyl as presented in instant Claim 3,
ii) the “second sequence providing a random barcode” (the “random barcode (3) in Fig. 1 and “barcode” in Fig. 3) corresponds to the “loop” and “a second random region in the loop” as present in instant Claim 3, and
iii) the “third sequence that is not complementary to any sequence in the sample” (the “batch-stamp sequence (2) in Fig. 1 and “batch-stamp” region in Fig. 3) and the “tethering sequence that is complementary to a sequence 5′ to the first sequence” (the “5’ tethering sequence (5)” in Fig. 1) correspond to the “stem” of the “stem-loop” as presented in instant Claim 3 and the “stem” is eight nucleotides long (see Fig. 3, top left), which corresponds to instant Claim 22. 
And like Godwin, McCloskey et al. do not teach “a universal primer-binding region positioned in the loop and 3' to the second random region in the loop comprising a molecular barcode” as presented in lines 16-17 of instant Claim 3.  
Liu et al. teach that “small, single-stranded circular DNA oligonucleotides 26 to 74 nucleotides (nt) in sized can behave as catalytic templates for DNA synthesis by several DNA polymerase enzymes” used to extend a primer (see e.g. Abstract).
Regarding instant Claim 3, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Godwin and Bowdish et al. (as explained above) by 
first substituting Godwin’s population of adaptors (each with a 3’-overhang and a sequence complementary to a universal sequence) with the McCloskey et al. hairpin linker, and 
then substituting random sequences (such as a random hexamer or trimer) as taught by Godwin for the (“sticky”) 3’ end of McCloskey et al.’s hairpin linker to produce a population of hairpin linkers with random overhang sequences, 
to obtain the following Arrangement I (except that the “sticky end” 3’ overhang of the hairpin linker is a random sequence of Godwin):

    PNG
    media_image2.png
    131
    172
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    77
    858
    media_image3.png
    Greyscale

                                                             3’                                                                                                        5’

where the “Hairpin Linker” is from Fig. 3 of McCloskey et al. and the single strand on the right is from Fig. 2 (middle) of Godwin.  One having ordinary skill would have been motivated to do so with the reasonable expectation of successfully expanding the Godwin method to gain the advantages of a hairpin linker of McCloskey et al. (such as the addition of a barcode in the loop portion of the linker to the 3’ ends of Godwin’s single stranded DNA molecules; see Fig. 2, middle left), and to expand target DNA sequences beyond those with a DraIII cleaved sticky end as taught by McCloskey et al., without surprising or unexpected results.  
Moreover, it would have been evident to one having ordinary skill that 1) the barcode in the Hairpin Linker above is analogous to a circular oligonucleotide as taught by Liu et al. and 2) the above Arrangement I lacks a sequence complementary to a “Universal Primer B” that is in Godwin’s hairpin (see Fig. 2, middle left, of Godwin).  Godwin teaches use of that “Universal Primer B” to initiate strand synthesis for amplification (see Fig. 2, bottom).
Also, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to additionally modify the method of Godwin and Bowdish et al. in view of McCloskey et al. (as explained above) by moving the sequence complementary to a “Universal Primer B” (UPB) away from the complementary (i.e. “stem”) region of the Godwin hairpin and into the loop of the hairpin linker (to be with the barcode) in order to retain the ability to prime strand synthesis to produce a template as taught by Godwin.  One having ordinary skill would have been motivated to maintain the Godwin method’s use of a UPB to produce a template strand for further amplification (see Fig. 2 bottom), and with the reasonable expectation of successfully using a UPB in a small circular DNA template as taught by Liu et al., without surprising or unexpected results.  
Additional expectation of success is provided by one having ordinary skill recognizing that if the sequence complementary to the UPB were left in the stem region, the hybridization of a UPB thereto would have to compete (with bimolecular kinetics) against the faster unimolecular kinetics of stem formation.  
Moreover, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to locate the sequence complementary to the UPB to be 3’ of the barcode in the loop (as illustrated above) so that strand synthesis initiated with the UPB will include the barcode in the template because of recognition that the barcode allows for the addition of a sample ID (i.e. “MID” of Godwin) to the 3’ ends of DNA molecules (see Godwin Fig. 2, middle left).  
With ligation to the 3’ (‘reverse’) end in this method of Godwin and Bowdish et al. in view of McCloskey et al. and Liu et al. to introduce an MID and a UPB hybridization site, the resulting DNA molecule need not be ligated on its 5’ (‘forward’) end to an MID adaptor as taught by Godwin (see e.g. Fig. 2, middle right).  Instead, it would have been evident to the skilled person that the molecule, starting from the 3’ end has the following Arrangement II:
3’--|CTS|-|stem|-|comp to UPB|-|MID|-|comp to stem|-|target|--5’ end
where the abbreviations are “CTS” for complementary to target sequence, “stem” for the stem portion of the hairpin linker, “comp to UPB” for complementary sequence for hybridization of UPB, “MID” for multiplex sample ID, “comp to stem” for complementary to the “stem” to hybridize to the “stem” sequence, and “target” for the target nucleic acid sequence.  And with comparison to Fig. 2, middle right of Godwin, the 5’ end has a UID and a “universal ligation sequence” (see ¶0024) that is specific to the target sequence in the sense that it is only present in the target sequence(s).  
And so it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to practice the method of Godwin and Bowdish et al. in view of McCloskey et al. and Liu et al. (as explained above) by amplifying the above depicted molecule using a target specific primer that anneals to the “universal ligation sequence’ as a ‘forward’ primer and the UPB as a ‘reverse’ primer with the reasonable expectation of successfully producing an amplicon with retention of the MID and UID without surprising or unexpected results.    
The resulting amplicon, starting from the 3’ end has the following Arrangement III:
3’--|comp to UPB|-|MID|-|target|-|UID|-|universal ligation sequence|--5’ end
where the abbreviations are as explained above.  
Additionally, it would have been further prima facie obvious to one having ordinary skill in the art at the time of the invention to also modify the method of Godwin and Bowdish et al. in view of McCloskey et al. and Liu et al. (as explained above) by changing the amplification with a ‘forward’ Universal Primer A and ‘reverse’ UPB (as depicted in Godwin Fig. 2 bottom) to be with a ‘forward’ primer with a Universal Primer A site at the 5’ end of the (above explained) primer that anneals to the “universal ligation sequence” and a ‘reverse’ Universal Primer B with MID sequence (as explained above), with the reasonable expectation of successfully retaining the benefits of amplification with two universal primers as taught by Godwin without surprising or unexpected results.  The ‘forward’ primer would not include an MID sequence as one is already present (via the hairpin linker) at the other end of the amplicon.
Regarding instant Claim 5, the primer that anneals to the “universal ligation sequence” of Godwin and the ‘reverse’ UPB as explained above correspond to “the first set of PCR primers compris[ing] target specific primers and a reverse universal primer” of Claim 5, while the ‘forward’ primer with a Universal Primer A site at the 5’ end of the primer that anneals to the “universal ligation sequence” and a ‘reverse’ UPB (both as explained above), correspond to the “second set of primers comprising a forward universal primer and sample barcoding primer” in Claim 5.  
And regarding instant Claim 10, the primer that anneals to the “universal ligation sequence” in the first set of primers is “nested’ in comparison to the ‘forward’ primer with a Universal Primer A site at the 5’ end of the target specific primer that anneals to the “universal ligation sequence”.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Godwin, Bowdish et al., Bevilacqua et al., McCloskey et al., and Liu et al., as applied to Claims 3-5, 10-11, 15, 19 and 22 above and further in view of Samuels et al. (US 2012/0220494 A1; published 30 August 2012) as previously cited.  
Claim 8, which depends from Claim 5, is directed to the  primer for the 3’ end (to which Claim 8 refers), that is illustrated by the following Arrangement IV (to be used with Arrangement III above):
5’--|adapter seq|-|sample index seq|-|reverse universal primer|--3’ end
where “reverse universal primer” corresponds to UPB above.
The teachings of Godwin, Bowdish et al., Bevilacqua et al., McCloskey et al., and Liu et al. have been described above.  
The teachings of Godwin regarding attaching a primer with a “multiplex sample ID (MID)” to nucleic acids, and that “[a]ll molecules derived from the same sample share the same MIDs” (see e.g. ¶¶0006-0007, 0013, 0023, and 0045 as well as Fig. 2, middle, right), which corresponds to the “sample barcoding primer” in Claim 5 and “a sample index sequence” in Claim 8, are re-emphasized
Similarly, the teaching of Godwin that “[t]he exact mode of ligating the adaptor is immaterial as long as the adaptor becomes associated with the primer extension product and enables subsequent steps described below” (see ¶0033) is also re-emphasized.  
Moreover the teaching of McCloskey et al. regarding their hairpin linker as having a barcode in the loop and a “batch stamp” (see Fig. 3, top) is re-emphasized because a skilled artisan would understand the “batch stamp” as an index common to more than one hairpin linker (i.e. a sample index) and the barcode in the loop as an MID (molecular identifier).   
Godwin, Bowdish et al., Bevilacqua et al., McCloskey et al., and Liu et al. do not teach attaching an adapter sequence and a sample index sequence to the 5’ end of the UPB (Universal Primer B).  
Samuels et al. teach that 
“regardless of the incorporation of molecular barcodes or the location of the barcodes in the event that they are incorporated, sequencing adaptors can be attached to the nucleic acid product in a bi-directional way such that in the same sequencing run there will be sequencing reads from both the 5' and 3' end of the target sequence. In some cases it is advantage to use the location of the barcode on the 5' or 3' end of the target sequence to indicate the direction of the read.  It is well known to one skilled in the art how to attach the sequencing adaptors using techniques such as PCR or ligation” (see pg 26, ¶0336), 

where attaching sequencing adaptors using PCR would be understood as using a primer with sequences for sequencing at the 5’ end followed by sequences that hybridize to the target nucleic acid, like the UPB sequence of Godwin.  Additionally, that attaching would be recognized as corresponding to the “amplifying [ ] with a second set of primers” in Claim 5.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Godwin, Bowdish et al., Bevilacqua et al., McCloskey et al., and Liu et al. (as explained above with regard to Claim 5) by modifying the ‘reverse’ UPB to include a 5’ sequencing adapter (as taught by Samuels et al.) followed by a “batch stamp” as “a sample index” in Claim 8 (to identify the addition of the sequencing adapter like the batch stamp used to identify addition of a hairpin linker as taught by McCloskey et al.) at the 5’ end of the UPB with the reasonable expectation of successfully introducing a sequencing adapter sequence and an additional sample index, such as to aid in batch sequencing, without surprising or unexpected results.  
Additional motivation for the changes is provided by one having ordinary skill recognizing that the template produced from using a ‘reverse’ UPB requires an adapter sequence 5’ to the MID in order to include the MID sequence in sequencing data.  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Godwin, Bowdish et al., Bevilacqua et al., McCloskey et al., and Liu et al., as applied to Claims 3-5, 10-11, 15, 19 and 22 above and in view of Church et al. (US Pat. 9,970,024 B2; published 3/15/2018; effectively filed 12/16/2013), Stephens (US 2011/0269124 A1; published 11/3/2011), and Ishii et al. (US 2017/0206310 A1; published 7/20/2017; effectively filed 9/28/2015), the latter three as previously cited.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Godwin, Bowdish et al., Bevilacqua et al., McCloskey et al., Liu et al. and Samuels et al., as applied to Claim 8 above and in view of Church et al., Stephens, and Ishii et al., all as cited in the above paragraph.  
The teachings of Godwin, Bowdish et al., Bevilacqua et al., McCloskey et al., and Liu et al., as well as Samuels et al., have been described above. 
Regarding Claim 9, the teachings of Godwin regarding their multiplex sample ID (MID) are re-emphasized, along with their teaching that the MID may be a barcode (see e.g. ¶¶0006, 0013, 0045, and 0046) and that they may consist of 4 to 36 nucleotides and may be random (see e.g. ¶¶0043 and 0046).  
None of Godwin, Bowdish et al., Bevilacqua et al., McCloskey et al., and Liu et al., nor Samuels et al., teaches “forward” and “reverse” universal primers comprising the sequences of SEQ ID NOs:1 and 2, respectively, as presented in Claim 6.  
Church et al. teach a PCR primer for amplifying a targeted region in the human genome with SEQ ID NO:11 with the sequence ACACTCTTTCCCTACACGA CGCTCTTCCGATCTCTGATC tatattcccagggccggtta (see e.g. col. 12, lines 16-17 and 62-67), where the underlined sequence is identical to positions 1-18 of instant SEQ ID NO:1.  Moreover, the underlined sequence is not part of the human genome but instead is part of the adapter sequence used.  
Stephens teaches a BRAF mutation primer with SEQ ID NO:10 with the sequence GATCCAGACAACTGTTCAAACTGA (see e.g. Figure 1) wherein the four nucleotides in bold text are identical to those of Church et al. above in bold.  They further teach the useful detection of BRAF mutations. 
Ishii et al. teach six reverse PCR primers for a Multiplex PCR Assay (see ¶¶0180-0181 and Table 3) wherein each of the six has positions 33-69 that are identical to instant SEQ ID NO:2.  The six primers are identified as SEQ ID NOs:48-53, and a representative alignment is shown below, where “Qy” is instant SEQ ID NO:2:
Qy          1 GTGACTGGAGTTCAGACGTGTGCTCTTCCGATCTGAC 37
              |||||||||||||||||||||||||||||||||||||
Db         33 GTGACTGGAGTTCAGACGTGTGCTCTTCCGATCTGAC 69


A review of positions 1-32 of each of the six shows that positions 1-24 in each are identical to the known P7 sequence for Illumina sequencing while positions 25-32 vary, indicating that positions 33-69 are a universal sequence at least in that PCR Assay.  
Moreover, a comparison of positions 1-24 and 33-69 of each of the six sequences to instant SEQ ID NO:4 shows the following alignment (top is any one of the six, bottom is instant SEQ ID NO:4, and “Pos 25-32” indicates the variable eight nucleotides in each of the six):
CAAGCAGAAGACGGCATACGAGAT Pos 25-32 GTGACTGGAGTTCAGACGTGTGCTCTTCCGATCTGAC
||||||||||||||||||||||||           |||||||||||||||||||||||||||||||||||||
CAAGCAGAAGACGGCATACGAGAT   CGTGAT  GTGACTGGAGTTCAGACGTGTGCTCTTCCGATCTGAC


Regarding Claim 6, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Godwin, Bowdish et al., Bevilacqua et al., McCloskey et al., and Liu et al. (as explained above with respect to Claim 5), to amplify a BRAF mutation for detection using the primer sequence of SEQ ID NO:10 as taught by Stephens, with inclusion of at least the underlined adapter sequence of Church et al. at the 5’ end (with use of the four overlapping nucleotides) as the forward universal primer of instant Claim 6 (which corresponds to a “target specific primer” of instant Claim 5 that is BRAF mutation specific) and using a reverse universal primer comprising positions 33-69 of the PCR primers as taught by Ishii et al., with the reasonable expectation of successfully focusing the method to amplify the BRAF mutation of Ishii et al., without surprising or unexpected results.  Additional rationales for the modifications are provided by the skilled artisan’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and as simple substitution of one known element for another to obtain predictable results.  
Regarding Claim 9, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Godwin, Bowdish et al., Bevilacqua et al., McCloskey et al., and Liu et al. (as explained above with respect to Claim 8) to use the P7 sequence and universal sequence of the Ishii et al. PCR primers, as part of a sample barcoding primer, as well as a six nucleotide (i.e. hexamer) MID in place of the eight nucleotides (i.e. positions 25 32) of the Ishii et al. PCR primers, with full degeneracy at all six positions for maximum number of usable sample indexes (which would inherently include the CGTGAT sequence in instant SEQ ID NO:4, between the P7 and instant SEQ ID NO:2 sequences), with the reasonable expectation of successfully adapting the method to efficiently prepare large numbers of target nucleic acids for subsequent sequencing by an Illumina platform, without surprising or unexpected results.  Additional rationales for the modifications are provided by the skilled artisan’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and as simple substitution of one known element for another to obtain predictable results.  

Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Godwin, Bowdish et al., Bevilacqua et al., McCloskey et al., and Liu et al., as applied to Claims 3-5, 10-11, 15, 19 and 22 above and further in view of Makarov et al. (US 2016/0340746 A1) as previously cited).
Like Godwin and McCloskey et al., Makarov et al. is directed to the preparation of nucleic acid templates, including the use of hairpin oligonucleotides, for amplification and sequencing as a common field of endeavor.  
The teachings of Godwin, Bowdish et al., Bevilacqua et al., McCloskey et al., and Liu et al. have been described above.  
They do not teach the use of a single strand specific exonuclease and an alkaline phosphatase.  And none of them teaches a mismatch within a stem of a stem-loop.
Regarding Claim 18, Makarov et al. teach the use of “exonuclease I digestion of multiplex primers” (see e.g. ¶0027) and post-PCR purification with “Exonuclease I treatment” (see e.g. ¶0122).  They further teach that “[a]lkaline phosphatases remove 5' phosphates (which are required for ligation) and prevent the formation of chimeric ligation products (concatamers)” (see e.g. ¶0363).  
Regarding Claim 23, Makarov et al. teach the understanding “that a modification that decreases the binding stability of two nucleic acids includes [ ] a nucleotide mismatch” (see e.g. ¶0140).
Concerning Claim 18, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Godwin, Bowdish et al., Bevilacqua et al., McCloskey et al., and Liu et al. (as explained above) by treating the amplified nucleic acids with Exonuclease I to digest unused primers and with alkaline phosphatase to remove 5’ phosphates, both as taught by Makarov et al., with the reasonable expectation of successfully improving the downstream use of the amplified nucleic acids in sequencing and ligation reactions without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (from Makarov et al.) to improve a similar method in the same way.  
Concerning Claim 23, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Godwin, Bowdish et al., Bevilacqua et al., McCloskey et al., and Liu et al. (as explained above) to include a mismatch in the stem region of the McCloskey et al. hairpin linker to decrease binding stability, as taught by Makarov et al., with the reasonable expectation of successfully expanding the method to aid in denaturation of the duplex strand (see e.g. Figs 4 of McCloskey et al.) in the method of Godwin without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element (stem with mismatched nucleotide) for another (stem with no mismatch) to obtain predictable results; and simple use of known techniques (from Makarov et al.) to improve a similar method in the same way.  
In the interest of clarity of the record, it is further noted that Makarov et al. teach an oligonucleotide with SEQ ID NO:59 (see e.g. pg 33, right col.), which comprises the BRAF sequence in SEQ ID NO:1 of the instant application. 

Response to Applicant Arguments 
Applicant's arguments in the 11/22 Reply (pgs 12-17) have been fully considered with the totality of evidence on the record and to the extent they apply to the above rejections.  The arguments are not persuasive. 
Applicant first argues that the previously cited art “do not teach a linear preamplification step before adapter oligonucleotide ligation or PCR amplification (i.e. exponential amplification) following a linear preamplification” (see pg 12, 2nd full ¶).  This is not persuasive in light of the teachings of Bowdish et al. in the first statement of rejection above.  
Applicant also argues the following (see pg 12, 3rd full ¶):

    PNG
    media_image4.png
    246
    461
    media_image4.png
    Greyscale

Applicant’s argument based on Godwin’s ¶0018 is not persuasive because that paragraph is consistent with the teachings of Bowdish et al.’s ¶0036 that “[m]aking multiple copies of the newly synthesized complementary strand at this point in the process (instead of waiting until the entire engineered template is produced before amplifying) helps ensure that accurate copies of the target sequence are incorporated into the engineered templates ultimately produced. It is believed that multiple rounds of polymerization based on the original template provides a greater likelihood that a better representation of all members of the library will be achieved, therefore providing greater diversity compared to a single round of polymerization”  as quoted in the first statement of rejection above.  Thus Godwin does not teach away from a modification based on Bowdish et al. as explained in the rejection.  
Applicant’s argument based on Godwin’s ¶0019 is not persuasive because the obviousness rejections are not based upon modifying Godwin’s linear extension of primers to be exponential amplification.  Instead, the modification is to be multiple rounds of linear amplification (i.e. multiple rounds of Godwin’s linear extension of primers) as taught and motivated by Bowdish et al.  So contrary to Applicant’s assertion, Godwin’s ¶0019 does not teach away from the modification in the first obviousness rejection above.  
In light of the foregoing, Applicant’s arguments are not persuasive.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635